Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is responsive to the RCE filed on January 7, 2022.  Claims 1-6, and 8-19 is/are pending for examination.

Response to Amendment

Applicant has amended claims 1-6, 8-19; canceled claim 7; and claims 1-6 and 8-19 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 1/7/2022 has been entered.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 4 recites “… the client computer is based on which of the first request and the second request is received and responded to by the server”, Examiner is unclear as 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riscombe-Burton et al. (US 2016/0315923) hereinafter “Riscombe-Burton”.


As to claim 1, Riscombe-Burton discloses a method comprising:
transmitting a first request from a client computer destined for a server for content managed by the server, wherein the first request comprises a communication protocol and is sent to a first access point (Riscombe-Burton [9-12], discloses wherein receiving, at a server, a first connection request comprising first address data and a first cryptographic key associated with a first computing device); and
transmitting a second request from the client computer destined for the server for the content managed by the server, wherein the second request is transmitted to one or more of the first access point and a second access point without receiving a response to the first request, and comprises a different communication protocol than the first request (Riscombe-Burton [17-19, 61-62], discloses wherein receiving a second connection request comprising second address data and a second cryptographic key associated with a second computing device, the second connection request being received over a second secure communications channel by the server).


As to claim 2, Riscombe-Burton discloses the method according to claim 1, wherein the content is stored in the server (Riscombe-Burton [67-69, 82], discloses wherein the application server storing and managing enterprise data).


As to claim 3, Riscombe-Burton discloses the method according to claim 1, wherein the first request and the second request further comprise a channel connection discloses wherein establishing communication channel).


As to claim 4, Riscombe-Burton discloses the method according to claim 1, wherein subsequent communication with the server and the client computer is based on which of the first request and the second request is received and responded to by the server (Riscombe-Burton [85-88], discloses wherein the connection request generated will indicate whether the device-to-device communications channel is to be established according to the “receptive mode” or “challenge mode).


As to claim 6, Riscombe-Burton discloses the method according to claim 1, wherein one or more differences between the first and second requests includes identification of the different access points (Riscombe-Burton [68-70], discloses wherein the secure application sends a lookup request, including the identifier for the initiating user to the proxy server).


As to claim 8, Riscombe-Burton [43-45] discloses a device-to-device communications channel can be established over Local Area Network (LAN) by using the private Internet Protocol (IP) addresses assigned to the respective computing devices).

As to claim 9, Riscombe-Burton [27-32] discloses sending a connection request to a particular server and establishing a secure communication channel.

As to claim 10, Riscombe-Burton [47-50] discloses wherein the relay server facilitates establishment of secure and authenticated communication channels between the secure applications and the proxy server over the communications network).

As to claim 11, Riscombe-Burton [18-19, 54-56] discloses wherein secure communications channels between the secure applications and the proxy server are typically used to access services and data).


As to claim 14, Riscombe-Burton [45-48] discloses wherein the device-to-device communications channel may be established using an ad-hoc wireless network based on the 802.11 standards and communications channels established over a private network, like Local Area Network (LAN) or a Wireless Local Area Network (WLAN) based on Wi-Fi).


As to claim 16, Riscombe-Burton [47-48] discloses wherein device-to-device communications channel used to exchange the enterprise data associated with first or second request).


As to claim 17, Riscombe-Burton [22-23] discloses wherein sending the first connection request comprises a first session identifier and wherein the connection request can identify data to be transferred).


As to claim 18, Riscombe-Burton [45-46] discloses wherein the communications channels are communications channels established over a private network).

As to claim 19, Riscombe-Burton [46-48] discloses wherein further communications are performed via the established private network). 



Allowable Subject Matter

Claims 5,12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441